Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20130108431 to He et al (He) in view of U.S. PGPUB 20180376614 to Xiong et al. (Xiong) and U.S. PGPUB 20130023199 to Li et al. (Li).
Regarding claims 1, 8, and 15, He teaches a fan module (30, Figures 1, 2, and 4) including an intake end (231, Figure 2), a motor casing (shell, 31, Figure 1), and a motor propelling a fan (fan inherently has a motor), and a louver module (40, Figures 2 and 3) having a plurality of slats having an open position to allow air flow and a closed position to block air flow by eliminating gaps between the plurality of slats to prevent reverse air flow in the fan assembly (46, Figures 1-5 and Paragraph 0023), the plurality of slats arranged parallel to  perimeter top and bottom members or side members of the louver module (shown in Figures 1-5), the louver module including a rear frame having a contact surface on one side (side of 40 facing fan in Figure 1) and having another side enclosed by a grill attached to the perimeter top and bottom members or the perimeter side members defining the rear frame (grill members 45, Figures 2 and 4), wherein the louver module is coupled as a single integrated unit to the motor casing thereby preventing air from leaking between the louver module and the motor casing (Figure 5 and Paragraph 0023), wherein the frame has approximately the same cross section area as a front end of the motor casing (frame, 41, with sizing shown in Figures 2 and 4), wherein the frame, the grill, and the slats are configured to be coupled to and removed from the motor casing of the fan as a single integrated unit (Figure 1), and a front frame coupled to the motor casing (23, figure 2).
He does not explicitly disclose wherein the louver module is coupled as a single integrated unit to the motor casing such that the contact surface is flush with the motor casing to provide a seal eliminating gaps between the louver module and the motor casing, thereby preventing air from leaking between the louver module and the motor casing and wherein in the open position each of the plurality of slats is parallel to a direction of the airflow, in the closed position each of the plurality of slats being perpendicular to the direction of the airflow although it appears that this structure may be present.
Xiong teaches wherein the louver module is coupled as a single integrated unit to the motor casing such that the contact surface is flush with the motor casing to provide a seal eliminating gaps between the louver module and the motor casing, thereby preventing air from leaking between the louver module and the motor casing (Paragraph 0045). It would have been obvious to one of ordinary skill in the art to modify the teachings of He with the teachings of Xiong to provide wherein the louver module is coupled as a single integrated unit to the motor casing such that the contact surface is flush with the motor casing to provide a seal eliminating gaps between the louver module and the motor casing, thereby preventing air from leaking between the louver module and the motor casing. Doing so would prevent undesired backflow and leakage between elements.
Li teaches wherein in the open position each of the plurality of slats is parallel to a direction of the airflow, in the closed position each of the plurality of slats being perpendicular to the direction of the airflow although it appears that this structure may be present (Paragraphs 0018 and 0019 and Figures 3 and 5 show the orientation of the slats being parallel and perpendicular). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Xiong with the teachings of Li to provide wherein in the open position each of the plurality of slats is parallel to a direction of the airflow, in the closed position each of the plurality of slats being perpendicular to the direction of the airflow although it appears that this structure may be present. Doing so would increase the maximum airflow allowable and prevent backflow.
Regarding claim 2, He teaches wherein the rear frame includes a handle (433, Figure 2).
Regarding claims 3 and 9, He teaches wherein the plurality of slats is forced to the closed position when air flow occurs from the louver module to the intake end (Paragraph 0023).
Regarding claims 4, He teaches a front frame coupled to the motor casing (23, Figure 2).
Regarding claims 7 and 12, He teaches wherein the plurality of slats is horizontally oriented and rotatably attached to the perimeter side members of the louver module (Figures 1-5).
Regarding claim 10, He teaches wherein the frame of the louver module includes a first attachment point that may be joined with a corresponding attachment point on a front frame of the fan (Paragraph 0021).

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Xiong, Li, and U.S. PGPUB 20080310103 to Della Fiora et al. (Della).
Regarding claim 6, He is silent regarding the plurality of slats is vertically oriented and rotatably attached to perimeter top and bottom members of the louver module.
Della (Figures 2-4) teaches a louver module (air backflow prevention member 200) with a plurality of slats (plurality of vanes 206), wherein the plurality of slats is vertically oriented and rotatably attached to perimeter top and bottom members of the louver module (Figures 3-4).
It would have been obvious to one of ordinary skill in the art to have modified the teachings of He with the teachings of Della to provide the vertically oriented slats. Doing so would be no more than an arbitrary design choice, as the Applicant has not disclosed that the orientation of the slats solves any stated problem or is for any particular purpose. Moreover, it appears that the relative orientation of the slats does not provide any unexpected benefit in either the horizontal or vertical orientation. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make vertically oriented slats, because the slat orientation does not appear to provide unexpected results.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762